QiXfice      of tfie Bttornep       @eneral
                                         Mite of fLexaS
DAN MORALES                              September
                                                28,1994
 Al-rORNEY
        GENERAL




      Honorable John Vance                             Opinion No. DM-304
      Dallas County District Attorney
      Frank Crowley Courts Building                   Be: Effa of amendments to Education
      Dallas, Texas 75207-43 13                       Code section 4.25(a), (b) by the Seventy-
                                                      third Legislature’s House Bii 681 and
                                                      1372 and Senate Bii 7 (RQ-646)

      Dear Mr. Vance:

               You ask for our opinion on how section 4.25(a), (b) of the Education Code was
      a&ted by three statutes from the Seventy-third Legislature, House Bii 681, Acts 1993,
      73d Leg., ch. 358; House Bii 1372, id. ch. 930; and Senate Bill 7, id ch. 347. Before
      these statutes became eiktive, subsections (a) and (b) of section 4.25 provided as
      follows:

                     (a) [ 1.1 If any parent or person standmg in parental relation to a
                child, within the compulsory school attendance ages and not IawtUly
                exempt or properly excused f?om school attendance, fails to require
                such child to attend school for such periods as required by law, it
                shall be the duty of the proper attendance officer to warn, in writing,
                the parent or person standii in parental relation that attendance
                must be immediately requhed. [2.] If atter this warning the parent
                or person standing in parental relation intentionally, knowingly,
                recklessly, or with ckninal negligence fails to require the child to
                attend school as required by law, the parent or person standing in
                parental relation commits sn offense. [3.] The attendance officer
                shall file a complaint against him in the county court. in the justice
                court of his resident precinct, or in the municipal cotut of the
                municipality in which he resides or in the municipality or justice of
                the peace precinct in which the school is located. [4.] In addition, if
                the child has been voluntarily absent gem school for 10 or more days
                or parts of days within a six-month period or three or more days or
                parts of &ys within a four-week period without the consent of his
                parents, the attendance officer shall refer the child to the county
                juvenile probation department for action as conduct indicating a need
                for supervision under Section 51.03@), Family Code. [S.] A court
                in which a complaint is filed under this subsection shall give
                preference to a hearing on the compknt over other cases before the



                                              D. 1628
Honorable John Vance - Page 2            (DM-304)




          court. [6.] An offense under this section is punishable by a tine of
          not less than SS nor more than S25 for the tirst offense, not less thsn
          SlO nor more than SSOfor the second offense, and not less than S25
          nor more than SlOO for a subsequent offense. [7.] Each day the
          child remains out of school after the warning has been given or the
          child ordered to school by the. juvenile coutt may constitute a
          separate offense. [S.] If the court probates the sentence, the court
          may require the defendsnt to render personal services to a charitable
          or educational institution as a condition of probation.
                (b) It is a defense to proseartion under Subsection (a) of this
           sectionthattheparentorpersonstandinginparentalrelationtothe
           child is unable to wmpel the child to attend school.
F&c. Code $4.25(a), (b) (1991) (bracketed sentence numbers have been added to
subsection (a) and will be used in discussion below).

        House Bii 1372 m-enacted the 111 text of subsection (a) but changed the third
 sentence of subsection (a) as follows: “The attendance officer shall !Ile a complaint
against him in the county court, in the justice wurt of his resident precinct, or in the
municipal wmt of the municipality in which he resides or in rmy [the] municipslity or
justice of the peace precinct in which the school &str& is located.” Acts 1993,73d Leg.,
ch. 930, 5 1. (Its& type indicates insertion; bracketed overstrike indicates deletion.)
House Bii 1372 did not otherwise change subsection (a), nor did it change subsection (b).

       House Bii 681 also m-enacted the 111 text of subsection (a) but made a few
changes to the subsection. Pi, the statute added a new sentence after the third sentence
of subsection (a): “The attendance officer shall file a wmplaint under this section in the
wurt to which the parent’s child has been referred for engaging in wnduct described in
seaion 51.03(b)(2). Family Code, if a refbrrai has been made for the child.” Id. ch. 358,
§ 2. This statute also changed the sixth sentence of subsection (a) as follows: “An offense
under this section is a ChassC misdemeanor [p

-1.”                                                                             Id. Fiiy,
this stauue added a new sentence afler the seventh sentence of subsection (a): “Two or
more offenses under this section may be consolidated and prosecuted in a single action.”
Id. House Bill 681 did not change subsection (b).

         Senate Bill 7 also re-enacted the fill text of subsection (a) but made a few changes
to the subsection. First, the statute changed the sewnd sentence of subsection (a) as
follows: “If after this warning the parent or person standing in parental relation
intentionally, knowingly, recklessly, or with criminal negligence fails to require the child to
attend school as required by law and the child has unexcused voluntary absencesfor the
amountof timeqnxified under Section 51.03(b)(2), Family Cook, the parent or person
standing in parental relation wmmits an offense.” Id. ch. 347, 5 6.01. This statute also
changed the fourth sentence of subsection (a) as follows: “In addition, if the child has



                                          p. 1629
HonorableJohnVance        - Page 3         (DM-304)




unexcuxd voluntary absencesfor the amount of time qoec@edunder Section 51.03(b)(T).
Fami& Code e
     .    .
-1,                                        the attendance 05cer shall refer the child to
the county juvenile probation department for action as conduct indicating a need for
supervision under fhut section [VI.”                            Id. Fiy,     this staMe
doubled all the monetary amounts in the s&h seknce of subsection (a). Id.

         Senate Bii 7 +so chsnged all of subsection @) as follows:
                  (b) A fine collected unakr this section shall be akptxited as
                 follows:
                      (1) one-half shsll be deposited to the credit of the opemting
                      timd of the school district in which the child attends school;
                      and
                      (2) one-ha~shall be deposited to the credit 08

                          (A) lhe generalfind of the coun& if the comphint is
                      filed in the coun(v court orjustice court; or
                        @) the getwml find of lhe municipality, v the
                      complaint is filed in municipal court 7




Id
        You ask specitically whether the legislature intended to double the Snes in the
sixth sentence of subsection (a) and to divide the proceeds between the school and other
local entities in subsection (b). For the following reasons we believe the legkktum did so
intend.

       To find the answer to your question, we apply the following        nrles   of wnstruction
found in section 3 11.025 of the Government Code:
                   (b) . . [I]f amendments to the same statute are enacted at the
              same session of the legislature, one amendment without reference to
              another, the amendments shall be harmonized. if possible, so that
              e-ffect may be given to each. If the amendments are irreconcilable,
              the latest in date of enactment prevails.
                   (c) In da ermining whether amendments are irreconcilable, text
              that is reenacted because of the requirement of Article III, Section
              36, of the Texss Constitution is not considered to be irreconcikb~e
              with additions or omissions in the same text made by another



                                           D. 1630
Honorable John Vance - Page 4            (DM-304)




          amendment. Unless clearly indicated to the contrary, an amendment
          that reenacts text in compliance with that wnstitutional requkement
          does not indicate legislative intent that the reenacted text prevail over
          changes in the same text made by another amendment, regardless of
          the relative dates of enactment.

Gov’t Code 8 311.025(b), (c).        The wnstitutionrd    provision ref’ed      to above in
subsection (c) provides:
               No law shall be revived or amended by referenw to its title; but
          in such case the act revived, or the section or sections amended shag
          be reenacted and published at length.
Te-x.Const. art. KU,4 36.

        Applying the foregoing rules of construction to the three amendatory acts, we find
no indication that the legislature intended in any of the three acts that the m-enacted
language of subsection (a) should prevail over any of the changes to the provisions of that
subsection in either of the other two acts. We therefore will disregard a reumctment of
language in one act pursuant to wnstitution article JJJ, section 36. where the rewactment
wntlicts with a change in language in another act.

         Because the amendments to subsection (a) were enacted without reference to each
other in the same legislative session, the amendments must be hsrmonized as much as
possible. Gov’t Code 3 311.025(b). We find that all the amendments may be hsmmked
except for the changes to the sixth sentence. House Bill 681 changes the sixth sentence to
read as follows: “An offense under this section is a Class C misdemeanor.” Acts 1993,
73d Leg., ch. 358.8 2. A class C misdemeanor is punishable by a fine not to exceed SSOO.
Penal Code 5 12.23. Senate Bii 7, however, changes the sixth sentence to read as
follows: “An offense under this section is punishable by a fine of not less than SlO nor
more than SSO for the first offense, not less than S20 nor more than SlOO for the sewnd
offense, and not less than SSOnor more than S200 for a subsequent offense.” Acts 1993.
73d Leg., ch. 347.5 6.01. These two amendments are irrewncilable, so the later enacted
bill prevails. Gov’t Code 8 311.025(b). House Bill 681 was enacted on May 10, 1993;
and Senate Bill 7 was enacted on May 28.1993. Because Senate Bii 7 was enacted last,
its amendment to the sixth sentence prevails over the amendment to the sixth sentence in
HouseBill 681.

       We conclude that section 4.25(a), (b) has been amended to provide as follows:
                     (a) If any parent or person standing in parental relation to a
               wild, within the wmpulsory schwl attendance ages snd not
               lawfully exempt or properly excused from school attendance,
               fails to require such child to attend school for such periods as
               rewired by law, it shall be the duty of the proper attendance
               officer to warn in writing the parent or person standing in




                                        P. 1631
Honorable John Vance - Page 5         (DM-304)




            parmtal relation that attendance must be immediately required.
            JfaBexthiswamingthepare-ntorpersonstandiqinpsrental
            relation intentionslly, knowingly, recklessly, or with crimkl
            negligence fails to require the child to attend school as required
            bylawandthechikihasunexxwd              vdrmuqy abswlces   fw the
            amount of time specified m&r Section Sl.O3(bl(2),
                                                           Fami&
            Code,theparentorpersonstand@inparentalrelationwmmits
            anoffense. Theattemha        05ceshaUfileawmplaintagainst
            himinthewtmtywmt,inthejusticewurtofhisresident
            precin&orinthennmicipalwmtofthemunicipalityinwhich
            beresidesorinmty[~]municiprlityor~~ofthepeace
            precindinwhi&the~1dislrc1klocated.               lk?anen&n#
            o$kxr shall fire a compkxint m&r this sectiun in tk wurt to
            which the prent’s child has been rejkd fa engagiw in
            conduct &scribed in secrion 5~.03($)(2),     Famib Co&, if a
            nfermIhrrrbeennrodrfbrtkchi~.           Jnaddition,ifthechild
            hasme.rc~dvohuruqyabsencesforthe          amount of time
            gec@kd     am&r     Section 51.03(b)(2),
                                                   Fami& Co& m



            ~thcattuldancco5cefshaUrefirthcchildtothccounty
            juvenile
                   probation department for action as wnduct indicating a
            need for supervision under Ihal sectiar [&&eG4+&
            Femd+del.        Awurtinwhichawmplaintis%dundktl&
            subsectionshallgiveprefkrencetoahearingonthewmplaint
            over other cams before the cart. An offense under this section
            ispunishablebyafincofnotleapthsnSIO[E5]~rmorethan
            SSO [Sas] for the first offense, not less than 620 [W] nor more
            thsn SIOO [&%I for the sewnd offenst, and not less thsn $50
            [Szs] nor more than $200 [W]            for a subsequent offense.
            Eachdaythechildremsins        outofschoolafterthewaminghas
            been given or the child ordered to school by the juvenile wurt
            may wnstitute a separate offense. Zii or more ofihses under
            this section may be comoii&ted and pnxecuted in a tip&e
            uckm. Jfthe court probates the sentence, the court may require
            the defendantto render personal services to a charitable or
            educationsl institution as a wndition of probation.

                 @I)A fine collected under this section shall be akpositedas
            follows:
                         (I) one-ha~shall be dqmited to the creditof
            the qh7atingjmd of the school disbikt in which the chiki
            attemhsdwol: and


                                    p. 1632
Honorable John Vance - Page 6              (DM-304)




                               (2) cwhayshalf               be &posiIcd   IO the credit   08

                        (A) lhegeneraljmdof the cow@, ifthe conyhint                           is
            $&?dimIhe      coun~wurIm~~oaat;a

                   (B) the gemral fid   qf the municijrali~, g the
             camphint is j%d in municiptJ unul v




Educ. Code 8 4.25(a), (b). amen&d iy Ads 1593, 73d kg.,                      ch. 347, 8 6.01, ch. 358,
5 2. ch. 930.8 1.

                                    SUMMARY

              !knateBii7oftheSeventy-thirdLcgislaturewasenacted&ef
         HouseBi681ofthesameaession,soitsamendmenttothe
         punishma provision of Education Code section 4.25 prwails over
        ‘the wnflicting amendment in House Bii 681. The&ore, “[a]n
         offense under . . . section [4.25] is pwishable by a 6ne of not less
         than SlO nor more than SSO for the ht oBenae, not leus than S20
         nor more than SlOO for the second offarse, 8nd not less than SSOnor
         more than S200 for a subsequent offense.” Educ. Code 8 4.25(a),
         (b), amen&d by Acts 1993,73d Leg., ch. 347.8 6.01.




                                                                 DAN MORALES
                                                                 Attomey Oeneral of Texas




                                                p.   1633
Honorable John Vance - Page 7          (DM-304)




JORGE VEGA
Fii Ass&ant Attorney General

DREWDURHAM
Deputy Attorney General for Criminal Justice

JAVJER AGUILAR
Specisl Assistant Attorney Gcneml

RmEAHIcKs
State Solicitor

SARAH J. SHIRLEY
Chair, Opinion Committee

PrepamdbyJamesB.Pinson
Assistant Anomey Gelled




                                       p. 1634